Name: Council Regulation (EEC) No 1738/85 of 24 June 1985 revising the maximum amount for the production levy on B sugar and the minimum price for B beet for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: EU finance;  plant product
 Date Published: nan

 No L 167/2 Official Journal of the European Communities 27. 6 . 85 COUNCIL REGULATION (EEC) No 1738/85 of 24 June 1985 revising the maximum amount for the production levy on B sugar and the minimum price for B beet for the 1985/86 marketing year white sugar and also to adjust accordingly the minimum price for B beet fixed for that marketing year by Regulation (EEC) No 1484/85 (3), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1482/85 (2), and in particular Articles 5 (5) and 28 (5) thereof, Having regard to the proposal from the Commission, Whereas Article 28 (3) and (4) of Regulation (EEC) No 1785/81 provides that the losses resulting from the obligation to export surpluses of Community sugar are to be covered by production levies on the production of A and B sugar and of A and B isoglucose, within certain limits ; Whereas, when the total sum of the levies provided for does not fully cover the overall loss arising from these obligations, paragraph 5 of that Article requires that an adjustment be made in the maximum amount fixed for the B levy for the marketing year immediately following the marketing year in which the balance of uncovered losses was recorded ; Whereas the sum of the levies to be raised for the 1984/85 marketing year is less than the sum resulting from the multiplication of the exportable surplus by the average loss ; whereas it is therefore necessary, according to the information available, to increase, for the 1985/86 marketing year, the maximum amount of the B levy to 37,5 % of the intervention price for HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1985/1986 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 shall be increased to 37,5 % of the interven ­ tion price for white sugar. 2. For the 1985/86 marketing year, the minimum price for B beet referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1785/81 shall be equal to 60,5 % of the basic price for beet. Article 2 Article 3 (2) of Regulation (EEC) No 1484/85 is hereby replaced by the following : '2. The minimum price for B beet shall be fixed at 24,74 ECU per tonne.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1985 . For the Council The President C. SIGNORILE (') OJ No L 177, 1 . 7 . 1981 , p . 4. V) OJ No L 151 , 10 . 6 . 1985, p . 1 . (3) OJ No L 151 , 10 . 6 . 1985, p. 5.